In an action, inter alia, for a judgment declaring the existence of a common-law marriage under the laws of the State of Pennsylvania, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Nassau County (Stack, J.), dated April 23, 2004, as granted that branch of the defendant’s motion which was to dismiss the complaint for failure to state a cause of action.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The Supreme Court properly determined that the complaint failed to state a cause of action. Florio, J.E, Adams, Mastro and Lifson, JJ., concur. 17